T. M. Burns, J.
(dissenting). Respectfully, I dissent.
The question of whether the simple-tool doctrine remains viable in Michigan subsequent to the Supreme Court’s decision in Placek v Sterling Heights, 405 Mich 638; 275 NW2d 511 (1979), appears to me to be irrelevant in this case as I would hold that even if that doctrine still does exist, it has no application in this suit.
The simple-tool doctrine states that an employer has no duty to an employee to inspect common tools for defects. See Sheltrown v Michigan Central R Co, 245 Mich 58; 222 NW 163 (1928). However, it would appear to clearly follow from this rule that the doctrine applies only where the simple tool is being used for a purpose for which it was designed. That is, an employer may not be liable for an injury to a worker that occurs when that worker is using a screwdriver for the purpose it was intended. But when the employer supplies the worker with a screwdriver and instructs him to use it as a hammer to pound nails, the em*201ployer should not be shielded from liability for any injury by the simplé-tool doctrine. In such a case, the simple rules of ordinary negligence should apply as adopted by this state in Placek.
In this case, the wash bench that defendant instructed plaintiff to use may have been a simple tool that was reasonably safe when used as a wash bench. However, when defendant instructed plaintiff to use it as a walkway between a scaffolding and a roof, it was no longer a simple tool because it was not being used for its designed purpose. Therefore, the lower court erred in instructing the jury on the simple-tool doctrine in this case. The lower court simply should have instructed the jury to determine whether the defendant acted in a reasonably prudent manner when he required plaintiff to use the wash bench and to determine whether plaintiff was contributorily negligent.
Any artificial rules of negligence, such as the simple-tool doctrine, can only serve to confuse the jury and like the now discredited "stop, look, and listen” rule in automobile-negligence collision cases should be discarded.
I would reverse and remand this cause for a new trial.